Title: To George Washington from Amelia Leigh Lloyd, 20 August 1782
From: Lloyd, Amelia Leigh
To: Washington, George


                  
                     Sir.
                     Annapolis August 20th 1782
                  
                  I am afraid You will think me exceedingly inattentive in not thanking You before this for your polite offer of conveying my letters through the lines.  Your letter I did not receive untill the 12th of August when it was too late to answer it by the Post and immediately after we went on a Visit to Barrister Carrolls and only returned to Annapolis Yesterday.
                  I have taken the liberty of sending a Packet of letters for my Friends in England which I shall beg the favor of Your Excellency to forward for me—I beg leave to assure You that not only Myself and Mr Lloyd but my Mother and Sisters will ever acknowledge this favor with thanks.  I am Sir Your very obt Servant
                  
                     J.Lloyd
                  
               